Citation Nr: 1810092	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  10-45 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

Entitlement to a higher initial rating for service-connected colonic diverticulitis with gastroesophageal reflux disease (GERD) rated as 10 percent disabling prior to May 24, 2016 and 60 percent disabling thereafter.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.L. Reid, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Air Force from May to June 1984, and again from June 1988 to June 2008. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) (hereinafter, Agency of Original Jurisdiction (AOJ)).   

The Board notes that the AOJ has assigned separate ratings for the Veteran's service-connected gastrointestinal disorders for separate periods of time during the appeal period.  Thus, the Board has characterized this claim in light of the distinction noted in Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007) (staged ratings during the appeal of any increased rating claim, a practice known as "staged ratings.")

The Veteran presented testimony before the undersigned Veterans Law Judge (VLJ) at a June 2016 hearing.  A transcript of that hearing is of record. 

The case was previously before the Board, most recently in August 2016 when it was remanded for additional development.  That development has been completed, and thus the case may now be reviewed on the merits. 

The appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. 


FINDING OF FACT

The Veteran's service-connected gastrointestinal disorders have been manifested by hematemesis, weight loss, melena with moderate anemia, substernal pain, vomiting, dysphagia, persistently recurrent epigastric distress, pyrosis and regurgitation for the entire appeal period.

CONCLUSION OF LAW

The criteria for a 60 percent rating prior to May 24, 2016, for colonic diverticulitis with GERD have been met; the criteria for a rating in excess of 60 percent have not been met.  38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.114, Diagnostic Codes (DCs) 7203, 7204, 7301, 7319, 7323, 7327, 7346 (2017).   


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.  In this regard, the Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 

Duties to Notify and Assist

The Board initially notes that VA has procedural requirements pursuant to The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096(Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  A review of the record does not disclose that the Veteran and his representative have specifically raised any procedural issues to the AOJ or the Board, even when construing the Veteran's contentions liberally.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (Board required to address only those procedural arguments specifically raised by the Veteran, though at the same time giving the Veteran's pleadings a liberal construction). 

Increased Rating

The Veteran contends that his colonic diverticulitis with GERD warrants higher disability ratings than currently assigned.  Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

If there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  

In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The severity of a digestive system disability is ascertained, for VA rating purposes, by application of the criteria set forth in VA's Schedule for Rating Disabilities at 38 C.F.R. § 4.114.  The Board points out that ratings under DCs 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 inclusive, will not be combined with each other.  A single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture.  38 C.F.R. § 4.114. 

The Veteran's specific disability, GERD, is not listed in the Rating Schedule.  The AOJ assigned DC 7399-7346 pursuant to 38 C.F.R. § 4.27, which provides that unlisted disabilities requiring rating by analogy will be coded by the numbers of the most closely related body part and "99."  38 C.F.R. § 4.20.  The AOJ determined that the most closely analogous diagnostic code was 38 C.F.R. § 4.114, DC 7346 for hernia hiatal.  Under DC 7346, a 60 percent evaluation is warranted where there are symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia, or other symptoms combinations productive of severe impairment of health.  38 C.F.R. § 4.114, DC 7346.   

A 30 percent rating is warranted where there is persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain productive of considerable impairment of health.  A 10 percent evaluation is warranted when two or more of the symptoms for the 30 percent evaluation are present with less severity.  These classifications of considerable and severe impairment of health are not defined further in the rating schedule.

Spasm of the esophagus is rated under DC 7204, and when it is considered "not amenable to dilation" is rated based on the degree of obstruction via the stricture Diagnostic Code.  Stricture of the esophagus is rated under DC 7203; when moderate, a 30 percent rating is assigned.  For severe impairment, permitting liquids only, a 50 percent rating is assigned.  When the stricture permits passage of liquids only, with marked impairment of general health, an 80 percent rating is assigned.  38 C.F.R. § 4.114, DCs 7203, 7304.  

The criteria of DC 7327 for diverticulitis states to rate as irritable colon syndrome, peritoneal adhesions, or colitis, ulcerative, depending upon the predominant disability picture.  

Under DC 7301 for peritoneal adhesions, a rating of 50 is warranted for severe peritoneal adhesion with definite partial obstruction shown by X-ray and frequent and prolonged episodes of severe colic distention, nausea or vomiting following severe peritonitis, ruptured appendix, perforated ulcer, or operation with drainage.  A 30 percent rating is warranted for moderately severe; partial obstruction manifested by delayed motility of barium meal and less frequent and less prolonged episodes of pain.  A 10 percent rating is warranted for Moderate; pulling pain on attempting work or aggravated by movements of the body, or occasional episodes of colic pain, nausea, constipation (perhaps alternating with diarrhea) or abdominal distension.

Under DC 7319 for irritable colon syndrome (including spastic colitis, mucous colitis) a 10 percent rating is assignable for moderate symptoms, reflected by frequent episodes of bowel disturbance with abdominal distress.  A maximum 30 percent rating is assignable for severe, diarrhea or alternating diarrhea and constipation, with more or less constant abdominal distress. 
 
Under DC 7323 for ulcerative colitis, a 10 percent rating is assignable for moderate ulcerative colitis with infrequent exacerbations.  A 30 percent rating is assignable for moderately severe ulcerative colitis with frequent exacerbations.  A 60 percent rating is assignable for severe ulcerative colitis, with numerous attacks a year and malnutrition, the health only fair during remissions.  A 100 percent rating is warranted for pronounced ulcerative colitis resulting in marked malnutrition, anemia, and general debility, or with serious complications as liver abscess.

The Board notes that the provisions of 38 C.F.R. § 4.112 highlight the importance of weight loss in the evaluation of the impairment resulting from gastrointestinal disorders.  For purposes of evaluating conditions in 38 C.F.R. § 4.114, the term "substantial weight loss" means a loss of greater than 20 percent of the individual's baseline weight, sustained for three months or longer; and the term "minor weight loss" means a weight loss of 10 to 20 percent of the individual's baseline weight, sustained for three months or longer.  38 C.F.R. § 4.112.  The term "inability to gain weight" means that there has been substantial weight loss with inability to regain it despite appropriate therapy.  "Baseline weight" means the average weight for the two-year-period preceding onset of the disease.

Historically, the Veteran weighed 140 pounds prior to his entry into his second period of active service.  He weighed 150 pounds in November 2001 and 158 pounds in December 2002.  A November 2003 record reflects that he was on medicine due to GERD at which time he weighed 163 pounds.  In March 2007, a colonoscopy was interpreted as showing diverticulitis.  An esophagogastroduodenoscopy (EGD) indicated a diagnosis of GERD.  December 2007 treatment records note that the Veteran suffered from GERD since 2002, with symptoms of chronic cough, heartburn, laryngeal and pharyngeal reflux.  The Veteran was taking Prilosec with much relief to his symptoms.  

On a pre-discharge examination in March 2008, the Veteran described an overall good state of health.  On physical examination, the Veteran was described as well-developed and well-nourished.  He weighed 168 pounds.  He described undergoing colonoscopy in 2007 due rectal bleeding with a family history of colon cancer.  To date, he had not experienced any episodes of diverticulitis.  The Veteran described the onset of GERD in 2005 with night coughing for no reason.  He reported good control of GERD symptoms with daily use of Prilosec, and denied significant functional limitations at work or home due to this problem.

On a flight surgeon examination prior to discharge in 2008, the Veteran weighed 173 pounds.  He described a chronic cough due to GERD.

Thereafter, January 2009 private treatment records depict the Veteran's disability through the symptoms of heartburn, sore throat, cough, and throat clearing.  He denied dysphagia, hematemesis, and melena.  This record referenced the 2007 EGD noting that the results were "essentially normal."  The physician assessed the Veteran's disability as symptomatic despite medical treatment measures, but noted that his condition had improved.  The Veteran weighed 174 pounds.

In a statement received in March 2009, the Veteran reported GERD with dramatic episodes of severe heartburn requiring daily medication.  The Veteran also submitted a diary wherein he reported "GERD at night" on most days of the month between April 2008 to March 2009.  He also reported episodes of bleeding hemorrhoids.

On VA examination in May 2009, the Veteran reported hemorroidal discomfort treated with bulk-forming laxative and high fiber diet which caused loose stools.  He treated GERD with Prilosec.  He described occasionally having laryngitis and cough when lying down for which he propped himself up in bed.  In the morning, he experienced pharyngitis and dysphagia.  He denied pyrosis.  He had recently lost 5 pounds training for a marathon.  He had recently passed some bright red stool, but believed this was secondary to his rectal problem.  He did have occasional crampy abdominal pain once or twice a month which lasted from 2 to 30 minutes.  The examiner found no evidence of malnutrition or anemia.

At a Decision Review Officer (DRO) hearing in February 2010, the Veteran reported a vocation as an otolaryngologist.  He described treatment for GERD and diverticulosis by Dr. B. after his discharge from service.  He managed his symptoms with over-the-counter Prilosec which was useful, but he still had problems.  He didn't seek any additional treatment by physicians. 

A February 2011 VA clinic record recorded a weight of 179 pounds.  The Veteran denied gastrointestinal symptoms of abdominal pain/discomfort, bowel changes, melena, hematochezia and reflux.  A VA examination in August 2011 reflected a weight of 158 pounds.

The Veteran was hospitalized for diverticulitis in October 2012.  The report of hospitalization notes that the Veteran complained of abdominal pain, nausea, vomiting, myalgias and fever.  He was placed on antibiotics after the initial onset of pain for presumed diverticulitis.  The Veteran had an additional symptom of non-bloody diarrhea.  Post CT scan, the physician noted that the Veteran's results most likely reflected acute diverticulitis or possibly colitis. 

At an August 2013 VA examination, the examiner noted the existence of the Veteran's GERD diagnosis; while stating that the Veteran did not have any signs or symptoms due to any esophageal conditions, as the Veteran's GERD was presumed stable.  The examiner concluded that the Veteran's GERD was asymptomatic on Prilosec.  With respect to diverticulosis, the Veteran described occasional episodes of bowel disturbance with abdominal distress.  The examiner found that the Veteran did not have malnutrition, serious complications or other general health effects due to his intestinal condition.  It was noted that CT abdomen in October 2012 showed diverticulitis/diverticular abscess.

The Veteran sought medical treatment in April 2014 to which his GERD symptoms were noted to have markedly increased over the last year and a half.  His symptoms were only partially controlled with the use of omeprazole and lifestyle modifications. The Veteran also described monthly bouts of left lower quadrant abdominal pain which lasted 2-3 days in duration.  The examiner offered an assessment of sigmoid diverticulitis with some intractability versus frequent exacerbations.

On a May 2016 DBQ, the physician noted that the Veteran's condition was most likely described as irritable bowel syndrome, spastic colitis, and diverticulitis.  The physician noted the Veteran's medical history to be severe episodes of diarrhea, alternating with constipation on a chronic daily basis with episodes of abdominal pain, consistent with diverticulitis that required a course of oral antibiotics, a clear liquid diet, and cessation of regular activities, including taking time away from work, approximately six times per year.  Additional symptoms of nausea and vomiting were reported to occur only during bouts of diverticulitis, with more or less constant abdominal distress due to bowel disturbance.  The Veteran had 5 exacerbations in the last 12 months.  The Veteran's medications included antibiotics and a proton pump inhibitor.  The examiner provided a baseline weight of 180 pounds, and reported a current weight of 160 pounds.  The Veteran's health was assessed as only fair during remissions.

Another May 2016 VA DBG pertaining to GERD noted that, since 2005, the Veteran had experienced frequent bouts of esophageal pain, hematemesis, vomiting and melena.  There was a history of dysphagia, pyrosis, regurgitation, throat pain and chest pain.  The Veteran had frequent bouts of severe nighttime cough and post nasal drip leading to sleep disruption.  The Veteran had persistently recurrent epigastric distress, dysphagia, pyrosis, reflux, substernal arm or shoulder pain, nausea, vomiting, hematemesis, and melena up to four times per year and lasting ten days or more.  The examiner commented that the Veteran's GERD caused nighttime disruption of sleep which resulted in severe impairment of health and affected his ability to properly function in the daytime and loss of work.  It was noted that the Veteran was concerned that long-term use of proton pump inhibitors could lead to infection, pneumonia, increased risk of bone fractures and esophageal cancer.

At the hearing in June 2016, the Veteran's representative argued that the Veteran's GERD and diverticulosis should be separately rated as both conditions involved separate anatomical regions, and that such ratings should extend to the date of service due to "active prosecution" of both issues.  The Veteran described recurrent episodes of diverticulitis, which he likened to ulcerative colitis, manifested by severe abdominal distress with alternating constipation and diarrhea.  He treated these episodes with antibiotics and a clear diet, at which times he was malnourished.  He went on liquid diets approximately 7-8 times a year, and had experienced a 20 pound weight loss.  His health was only fair during remissions.  He recalled that these symptoms had been at this level of severity since service discharge.  He was a physician, and felt that his prior VA examiners did not provide a complete assessment of his condition.

In a statement received in June 2016, the Veteran described recurrent episodes of diverticulitis, manifested by abdominal distress, diarrhea, cramping, fever, muscle aches and nausea, since 2007.  He recalled severe episodes as frequently as six times per year.  He self-prescribed antibiotics and went on a clear diet during these episodes.  He also reported being diagnosed with malnutrition.

On VA examination in September 2017, the Veteran reported a history of increasing doses of omeprazole over the years to treat his GERD.  He admitted to not reporting all of his symptoms to his treatment provider.  He described GERD symptoms of pyrosis, reflux, regurgitation, substernal pain, and sleep disturbance.  He had 3 episodes of hematemesis per year.  The Veteran did not have esophageal stricture, spasm of esophagus, or an acquired diverticulum of the esophagus.  The Veteran described monthly flares of diverticulitis which he self-treated with antibiotics and liquid diet.  He had four loose bowel movements per day which increased during flares.  The VA examiner found no malnutrition, serious complications or other general health effects attributable to the intestinal condition.

The VA examiner also provided the following opinion:

Although not a Gastroenterologist, I have been a Compensation & Pension examiner with the VA for nine years, following a 30 year career in Navy medicine as a physician. I had extensive experience as director of physical standards and qualifications for all Navy and Marine Corps aviation, which frequently entailed evaluation of complex medical cases to determine fitness to perform special duties. I feel qualified to render an opinion regarding the nature and progression of the conditions requested. Initial observation is that the original rating dated 30 SEP 2008 misrepresented the claim and examiner findings. Patient had separately claimed both GERD and DIVERTICULOSIS, and these were confirmed by examiner. The rating narrative discussed a finding of "diverticulitosis", which is not recognized terminology. The two conditions, although both pertaining to the gastrointestinal tract, are unmistakeably separate entities, affecting different target organs, with different risk factors, different treatments, and different natural histories of progression and potential complications. As such, they require separate evaluations for rating (and for increases as appropriate); even the disability patterns are different. One requires chronic medication, the other is subject to intermittent flares requiring treatment. It is noted that there are no clinical records reflecting the current symptoms and severity other than those of the veteran himself, however he is an experienced physician who is legally able to self-prescribe medications.

Here, the AOJ awarded a 60 percent rating for GERD effective May 24, 2016 - the date of the DBQ examination provided by the Veteran.  However, the 2017 VA examination report emphasizes that the Veteran is a physician who has self-treated his symptoms, and has reported that his current symptoms were present at the beginning of the appeal period.  The VA examiner also indicated that the Veteran underreported his symptoms, and found it credible that the Veteran's intestinal symptoms had been present as reported.  Thus, the Board finds that the Veteran's GERD has been manifested by hematemesis, weight loss, melena with moderate anemia, substernal pain, vomiting, dysphagia, persistently recurrent epigastric distress, pyrosis and regurgitation for the entire appeal period.  This is the maximum schedular rating for GERD.

The Board may also consider a higher schedular rating for the Veteran's diverticulosis.  The Board recognizes the argument forwarded by the Veteran and his representative that GERD and diverticulosis involve different parts of the anatomy and should be separately rated.  The 2017 VA examiner offered a similar opinion.  However, the Board has no authority to revise the schedular criteria which clearly states that ratings under DCs 7319 and 7346 "will not be combined with each other" and that a "single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture."  The Board is bound by VA's Rating Schedule.

The Board finds that the criteria for a 100 percent rating for diverticulitis have not been met, or more nearly approximated, for any time during the appeal period.  The Veteran reports monthly bouts of colonic diverticulitis requiring treatment with antibiotics and a liquid diet.  The Veteran, who is a physician, reports periods of malnutrition as a result of these liquid diets with an approximate 20 pound weight loss.  He does not report, however, malnutrition outside of these bouts of colonic diverticulitis treated with a liquid diet.  There is no medical description of "marked" malnutrition - even from the Veteran.  There is also no medical description of serious complications such as liver abscess.  The Veteran does have anemia and disruption of his sleep due to GERD as well as interference with his ability to work due to episodic flares of diverticulitis.  The private physician described severe impairment of health, but also described the Veteran's health as fair during remissions.  Overall, the Board finds that the Veteran's service-connected gastrointestinal disorders do not result in general debility.  As such, the Veteran does not meet the criteria for a 100 percent rating for any time during the appeal period.  See Middleton v. Shinseki, 727 F.3d 1172 (Fed. Cir. 2013) (if disability rating criteria are written in the conjunctive, "a veteran must demonstrate all of the required elements in order to be entitled to that higher evaluation" and 38 C.F.R. § 4.7 cannot be used to circumvent the need to demonstrate all required criteria).

The Board further observes that, on the May 2016 examination the examiner noted that the Veteran exhibited esophageal spasm which is not amenable to dilation, and stricture.  Thus the Board will examine whether a separate rating is warranted for that manifestation of the Veteran's disability at any point throughout the appeal period. 

The claims file includes a denial of the presence of esophageal spasm/stricture in August 2013 and a notation of spasm in the Veteran's May 2016 DBQ when the physician noted that the Veteran exhibited esophageal spasm that was not amenable to dilation and stricture.  

Pertinently, at the September 2017 VA examination, the examiner responded in the negative to whether the Veteran had esophageal stricture, spasm (cardiospasm or achalasia) or an acquired diverticulum of the esophagus.  The Veteran affirms the notion that his esophagus allows passage of more than liquids as he specifically testified to only occasionally resorting to a liquid diet due to his GERD symptoms.  He has generally described episodic dysphagia, but has not reported an inability to swallow solid foods due to stricture and he has not described esophageal stricture approximating "moderate" severity.  Accordingly, a compensable evaluation under DCs 7203-04 for stricture of the esophagus is not warranted.  Id. 

The Board finds that the Veteran is competent as a physician to discuss the medical symptoms and principles associated with his condition throughout the record.  In this regard, the Board notes that there are some inconsistencies regarding the date of onset of the active process of his disability, however as it pertains to the report of symptoms, the Board finds that the Veteran's report is credible information weighing positively on the claim. 



ORDER

A 60 percent rating for colonic diverticulitis with GERD is granted for the entire appeal period.  






____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


